Appeal from order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered July 23, 2004, which dismissed the habeas corpus petition, unanimously dismissed, as moot, without costs.
Petitioner’s challenge to the preliminary parole revocation hearing determination has been rendered moot by the final parole revocation determination (see People ex rel. Johnson v New York State Div. of Parole, 270 AD2d 137 [2000]; People ex rel. McCummings v DeAngelo, 259 AD2d 794 [1999], lv denied 93 NY2d 810 [1999]). Concur—Marlow, J.P., Ellerin, Williams, Catterson and McGuire, JJ.